ALLOWABILITY NOTICE

Examiner’s Comment
Applicant’s amendments to the claims filed 02 February 2021 to the claims overcome the previous objections and 112(b) and (d) rejections.
Applicant’s amendments to claim 9 filed 02 February 2021 reciting “the oil is configured to flow radially from the outer annular flow passage through the first radially outer surface of the first filter and the first radially inner surface of the first filter into the cavity” overcome the previous prior art rejection since neither Sheridan nor Hallgren disclose such radially inward flow progression. Hallgren, which is relied upon for the details of the “first filter”, discloses that filtering occurs due to an axial flow progression (see Hallgren col.4:ll.52-53) along separation discs 11, not radially through (note: see discussion of the same in regards to claim 1 in the Allowable Subject Matter section of the OA mailed 13 November 2020). For similar reasons, the amendments to claim 16 reciting “flowing the fluid radially inward from the outer annular flow passage through a first radially outer surface of a first filter and a first radially inner surface of the first filter into a center cavity of the housing” overcome the previous prior art rejection over Hallgren.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gregg S. Scheiferstein (Reg. No. 77,204) on 04 February 2021.

The application has been amended as follows: 
In the claims:
In claim 16, line 1, “a” (before “particulate”) has been deleted.


The above change to claim 16 has been made in order to make the preambles of claims 17-19 nominally correspond.
Reasons for Allowance
The prior art neither anticipates nor renders obvious the combination of limitations that includes “the oil is configured to flow radially from the outer annular flow passage through the first radially outer surface of the first filter and the first radially inner surface of the first filter into the cavity” (claim 9) and “flowing the fluid radially inward from the outer annular flow passage through a first radially outer surface of a first filter and a first radially inner surface of the first filter into a center cavity of the housing” (claim 16).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. LEGENDRE whose telephone number is 571-270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kenneth Bomberg can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from 





/CHRISTOPHER R LEGENDRE/
Examiner, Art Unit 3745

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745